     Case 4:20-cv-04022-SOH Document 2             Filed 03/19/20 Page 1 of 7 PageID #: 2



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


CHRISTOPHER HOLDER                            §
     Plaintiff                                §
                                              §
vs.                                           §      CIVIL NUMBER: ______________
                                              §
                                              §
COOPER TIRE & RUBBER COMPANY                  §
     Defendant                                §

                                   ORIGINAL COMPLAINT


        COMES NOW, CHRISTOPHER HOLDER, Plaintiff herein, and for his Complaint

against COOPER TIRE & RUBBER COMPANY, states, alleges, and says:

        This country enacted disability laws to eliminate the prejudice and stereotypes that kept

good applicants out of jobs simply because of disabilities. The Defendant ignored that mandate

and denied Plaintiff reasonable accommodations for his disability -- Post-Traumatic Stress

Disorder.

                                JURISDICTION AND VENUE

1.      This case is brought pursuant to the Americans with Disabilities Act, as amended, 42

U.S.C. § 12101 et seq. This Court has jurisdiction of this case according to 28 U.S.C. § 1331.

2.      Venue is invoked pursuant to 28 U.S.C. § 1391.

                                            PARTIES

3.      The Plaintiff, Christopher Holder, is an adult resident of the United States of America.
     Case 4:20-cv-04022-SOH Document 2             Filed 03/19/20 Page 2 of 7 PageID #: 3



4.      The Defendant, Cooper Tire & Rubber Company ("Cooper Tire"), is an organization

organized and existing under the laws of the State of Delaware, and maintains its principal place

of business in Arkansas at 3500 Washington Street, Texarkana, Arkansas. 71854. Defendant

may be served with process upon its registered agent, CT CORPORATION SYSTEM, 124 West

Capitol Avenue, suite 1900, Little Rock, AR 72201

                                   STATEMENT OF FACTS

5.      The plaintiff, Christopher Holder, began working as a Forklift Mechanic for Defendant

Cooper Tire on May 28, 2014. Plaintiff's education, as well as his previous experience as a

civilian contractor in Iraq and Afghanistan, and his service in the United States Marine Corps,

made him well-qualified for this position.

6.      Plaintiff spent eight years a civilian contractor in Iraq and Afghanistan. During his time

in the Middle East, Plaintiff saw and was involved in a great deal of active combat. After these

tours, Plaintiff, like others serving in the Middle East, was diagnosed with Post-Traumatic Stress

Disorder (PTSD). Plaintiff was generally able to manage his PTSD successfully with the use of

medications. However, he still struggled at times with severe anxiety and nightmares.

7.      Although Plaintiff’s PTSD medications generally helped control his severe anxiety and

nightmares, he later developed a medical condition rendering his body unable to handle and

process the harsh side effects of PTSD medications.            He, therefore, stopped using the

medications out of necessity.

7.      Though Plaintiff understandably prefers not to advertise his disability, he informed his

supervisor at Cooper Tire, even though this is not required by law. Initially, because of his use of

PTSD medications, Plaintiff did not believe that any accommodations were necessary for him to
     Case 4:20-cv-04022-SOH Document 2             Filed 03/19/20 Page 3 of 7 PageID #: 4



perform his job, though he regularly sought counseling and other assistance for his disability

during his time away from work.

8.      Through a friend, Plaintiff learned about a management tool for PTSD that interested him

greatly. He found out that talented service dogs had been trained to assist veterans with PTSD,

with great success. These service dogs are trained to carefully observe their masters and to

intervene and assist. So successful are these dogs that they often prevent an anxiety attack

before the person realizes the need themselves, and their mere presence lends a steadying and

calming influence. Service dogs now are assisting those with PTSD, for these dogs can help

prevent PTSD symptoms. Hoping a service dog might aid him in dealing with his PTSD,

Plaintiff contacted the group “We Got Your Six.” Plaintiff acquired his own dog, Oakley, and

had Oakley trained as a service dog. Plaintiff and Oakley trained diligently under the guidance

of We Got Your Six and Debra Enoch, and Oakley is now fully trained as a PTSD service dog.

9.      Throughout this time period, Plaintiff had worked successfully for Defendant without any

accommodations sought or offered. However, on June 27, 2018, Plaintiff suffered a severe

anxiety attack caused by his PTSD, which rendered him unable to work for a few days.

Immediately upon his return, Plaintiff asked Defendant for an accommodation to allow him to

bring Oakley to work with him as a way to accommodate his disability and prevent any episodes

that might interfere with his ability to work. Defendant denied his request, claiming that it would

not consider such an accommodation, because it would “open up the floodgates.” Defendant

demanded medical records, so Plaintiff signed a form authorizing release of his medical records.

Plaintiffs job performance, despite his days off, remained good.

10.     Unfortunately, rather than engaging with Plaintiff in an interactive process in good faith,

Defendant kept dodging his request for reasonable accommodation. When Plaintiff diligently
  Case 4:20-cv-04022-SOH Document 2               Filed 03/19/20 Page 4 of 7 PageID #: 5



provided all the requested material and information, Defendant continually asked for more, again

and again. These requests by Defendant were punitive, since Defendant had already obtained a

medical authorization to obtain all these records. Defendant's requests were designed only to

delay and obstruct the interactive process required by the ADA for reasonable accommodation

requests, and constituted a constructive denial of Plaintiff's requested accommodations. By

October 2018, Plaintiff had come to the realization that Defendant was not acting in good faith

with regard to his request for accommodations and he filed a complaint with the Equal

Employment Opportunity Commission. Because of a government shut-down, Plaintiff re-filed

in January 2019.

11.    Defendant's conduct in repeatedly delaying Plaintiff's request for accommodation made

the work environment incredibly stressful for Plaintiff, exacerbating his PTSD and leading to

much more severe panic attacks. Plaintiff worked diligently to overcome these episodes that

were caused by Defendant's failure to honor its duty of accommodation, but Plaintiff did the best

he could under the circumstances by obtaining additional stress counseling.

                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

12.    The plaintiff timely filed a charge of discrimination to challenge the disability

discrimination he suffered by Cooper Tire. The EEOC issued a right to sue letter which was

received by Plaintiff on December 20, 2019, authorizing this civil action. All administrative

prerequisites and conditions precedent have occurred or been performed.

                             DISABILITY DISCRIMINATION

13.    The Plaintiff is a qualified individual who has a disability, PTSD, and was regarded as

having a disability. Under the ADA, as amended, Plaintiffs disability must be assessed without
  Case 4:20-cv-04022-SOH Document 2                 Filed 03/19/20 Page 5 of 7 PageID #: 6



regard to mitigating measures such as medication or his service dog. Plaintiffs disability

interferes with major life activities by causing him severe anxiety and incapacitating depression.

The Plaintiff was and is eminently qualified to serve as a Forklift Operator, but he has been and

continues to be denied reasonable accommodations for his disability. He had an actual disability

and was also regarded as having a disability, based on the Defendants' perception that he is

limited by his need for a service animal. Defendants' conduct of denying Plaintiff reasonable

accommodations for his disability violated the Americans with Disabilities Act, which prohibits

discrimination in employment on the basis of disability. See 42 U.S.C. 12 112(b). Defendant's

conduct of repeatedly requiring more and more unnecessary documentation from Plaintiff, his

counselor, and physician, also caused a breakdown of the ADA's interactive process for

reasonable accommodations.

                                    INJUNCTIVE RELIEF

14.     Plaintiff requests an order affirmatively requiring Cooper Tire to allow Plaintiff’s request

for a reasonable accommodation for his PTSD disability, to wit, allowing Plaintiff to bring his

service dog to his workplace as required by law.

15.    Plaintiff will be irreparably harmed if the requested injunctive relief is not granted.

16.    With regard to Plaintiff’s ongoing bouts with PTSD and anxiety in the workplace,

Plaintiff has no adequate remedy at law.

                                           DAMAGES

16.    The damages suffered by the plaintiff include lost wages and benefits, as well as

compensatory damages for the injuries suffered at the hands of the Defendant, including, but not
  Case 4:20-cv-04022-SOH Document 2                   Filed 03/19/20 Page 6 of 7 PageID #: 7



limited to, mental anguish.

                                       PUNITIVE DAMAGES

17.       Because Defendant’s discriminatory actions were committed intentionally, and for the

purpose of denying Plaintiff’s federally protected rights, Plaintiff is entitled to an award of

punitive damages in an amount designed to punish Defendant, and to deter similar conduct in the

future.

                                       RELIEF REQUESTED

18.       The plaintiff asks this court to enter judgment:

          I.     Declaring that the acts and practices complained of in this Complaint are in

violation of the Americans with Disabilities Act;

          2.     Enjoining and permanently restraining these violations of law;

          3.     Directing the Defendant to pay the Plaintiff actual and compensatory damages

that he suffered, past and future;

          4      Awarding Plaintiff pre-judgment interest on the amounts owed at the maximum

rate allowed by law;

          5.     Awarding Plaintiff punitive damages;

          6.     Awarding Plaintiff the costs of this action, together with reasonable attorneys'

fees and expert witness fees;

          7.     Awarding plaintiff post-judgment interest on the amount of judgment until paid at

the maximum rate allowed by law; and
  Case 4:20-cv-04022-SOH Document 2              Filed 03/19/20 Page 7 of 7 PageID #: 8



       8.     Awarding plaintiff such other relief, legal or equitable, as may be warranted.

                                                    Respectfully submitted,



                                                    /s/ James L. Cook
                                                    James L. Cook; AR Bar No. 2001174
                                                    MORGAN, COOK & BECK, L.L.P.
                                                    3512 Texas Boulevard
                                                    Texarkana, Texas 75503
                                                    Telephone: (903) 793-5651 Telecopier:
                                                    (903) 794-5651
                                                    Email: jlcook@mcblawfirm.com

                                                    ATTORNEYS FOR PLAINTIFF
                                                    CHRIS HOLDER




                                   CERTIFICATE OF SERVICE


         I, James L. Cook, hereby certify that on March 19, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and forwarded a copy of such to
the all counsel vis CME/EDF.




                                            /s/ James L. Cook
                                            James L. Cook
